                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:05-CR-00028-RJC-CH
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 ARCHAVIS BRIANN MOORE                      )
                                            )

         THIS MATTER is before the Court on the defendant’s motion through

counsel for a reduced sentence pursuant to the First Step Act of 2018. (Doc. No.

112).

         Local Criminal Rule 47.1(d) requires the government to respond to

dispositive defense motions unless otherwise ordered by the Court. Here, it appears

that the defendant may be eligible for relief under the Act, (Doc. No. 112: Motion at

3), which is discretionary, First Step Act of 2018, § 404(b), (c), Pub. L. 115-135

(2018).

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the motion for sentence reduction within thirty (30) days of the entry of this Order.

 Signed: August 27, 2020




         Case 3:05-cr-00028-RJC-CH Document 114 Filed 08/28/20 Page 1 of 1
